Case: 1:20-cv-05191 Document #: 33-8 Filed: 12/10/20 Page 1 of 2 PagelD #:414

EXHIBIT 21
415

12/10/20 Page 2 of 2 PagelD #

33-8 Filed:

20-cv-05191 Document #

1:

Case

© Growing Your Business with Link

€

‘in| David Brezina intellectual Proper x @ “Intellectual Propert Legal Notic: x +

> C @ linkedin.com/company/david-brezina-intellectual-property-law/?viewAsMember=true

Apps th Ladas Outlook fb Cutlook In Office @ RO Web Access E> MMLD Application... fH David Brezina intel...

 

Q Search

fe ss: s+ 9@8

Network Jobs Messaging

   

Home

David Brezina Intellectual Property Law

Legal Services » Chicago, IL

@ 8

Notifications Mer

ese)

 

Home

About

Jobs

People

 

 

 

i he OF Oe J hy ty = \, .
@ ( Images ) | Documents } | Videos } | Ads ) Sort by: Top *

 

+ Follow +++

10n) +» Edited « ®
Intellectual Property Legal Notices
Please take notice that the following lawsuit is pending in US District Court

Named Parties Are Required to Respond to the Summons and Complaint

United States District Court
Northern District of Illinois
CASE #: 1:20-cv-05191

Wayne Farms LLC v John Doe et.al
Date Filed: 09/02/2020
Assigned to: Honorable Gary Feinerman

see https://Inkd.infeSKWxSJ

Intellectual Property Legal Notices
patimcopriaw.com +1 min read

COMPLAINT filed by Wayne Farms: LLC: F

 

ng tee $400, receipt number 0752-17289208...,

twist!

Learn more

 

Tey Premium Free
Work for] Menth

website @

 

CEVETOPIMENT Witt a Siriart TESTE YOU Teaire

everything you know is:
wrong,

Learn more

2 2
